Citation Nr: 0640071
Decision Date: 12/28/06	Archive Date: 01/31/07

Citation Nr: 0640071	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  99-02 922	)	DATE DEC 28 2006
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to all VA benefits, other than 
health care and related benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The appellant served on active duty from March 1973 to 
October 1974, and he was separated from service under other 
than honorable conditions.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 RO administrative decision 
that, in part, determined that the character of the 
appellant's discharge from service constituted a bar to all 
VA benefits, other than health care and related benefits.  In 
October 2003, the Board denied the appeal, finding that the 
appellant's type of discharge from service barred him from 
eligibility for VA benefits.  However, in October 2004, a 
panel of the Board granted reconsideration of the October 
2003 decision and remanded the case for additional 
development.  The case is now again before the panel for 
further appellate review.  


FINDINGS OF FACT

1.  The appellant's discharge certificate indicates that he 
was discharged from service under other than honorable 
conditions.

2.  The bases for the appellant's discharge from service, 
which included numerous absences without leave and other non-
minor offenses, constituted willful and persistent 
misconduct.

3.  The appellant was not insane at the time of the offenses 
that formed the basis for his discharge from service.

4.  The appellant's discharge from service was not under 
conditions other than dishonorable.      

5.  The appellant's discharge under other than honorable 
conditions due to willful and persistent misconduct bars him 
from VA benefits (other than health care and related 
benefits).
CONCLUSION OF LAW

The character of the appellant's discharge from service 
constitutes a bar to all VA benefits (other than health care 
and related benefits).  38 U.S.C.A. §§ 101(2), 5303; 38 
C.F.R. §§ 3.1(d), 3.12, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

These provisions generally do not apply in cases where the 
law is dispositive of the claim, meaning the facts are firmly 
established and not in dispute.  Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see 
also Mason v. Principi, 16 Vet. App. 129 (2002).

In any event, in this case, the RO sent correspondence in 
July 1997, March 1999, April 2001, May 2001, January 2005, 
and February 2006; RO decisions in September 1997 and March 
2003; a statement of the case in September 1998; and 
supplemental statements of the case in May 2003, June 2003, 
and September 2003.  At the time of the initial RO 
adjudication of the claim in 1997, VA's notice requirements 
described above were not yet in effect.  Nevertheless, VA has 
provided adequate notice and assistance to the appellant in 
compliance with all requirements that have become effective 
during the pendency of the appeal.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  In May 2003, 
the RO also sent additional correspondence regarding 
corrections of military records.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication in 1997, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (a July 2006 supplemental 
statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  The appellant had referred to treatment at the 
Truman Medical Centers' Behavioral Health Network from 1967 
to 2005, the Truman Medical Centers replied that records 
prior to 2000 might be located at the Western Missouri Mental 
Health Center.  However, the appellant did not reply to a 
February 2006 VA letter requesting that he sign an 
authorization form for the release of any records that might 
be available at the Western Missouri Mental Health Center.  
The duty to assist is not a one-way street.  "If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  VA has also examined 
the appellant numerous times.  Thus, VA has satisfied both 
the notice and duty to assist provisions of the law.  The 
Board now turns to the merits of this appeal.

The appellant contends that he first started hearing voices 
during his active duty.  He states that he "started doing 
what the voices commanded me to do."  He also has attributed 
his being absent without leave to the voices.  In September 
1998, he wrote that he did not appear before a board prior to 
discharge and that he was told to sign papers in order to be 
a free man.  He stated that he was not advised that he would 
not receive post-service benefits based on his time served.  
He stated that he was also told his discharge would be 
upgraded six months following separation.  In his December 
1998 substantive appeal, he stated that he had a mental 
illness that had existed prior to active service.  He argued 
that his mental illness reoccurred during active service and 
that it increased in severity during that time.  He argued 
that the absences without leave in service were not for 
extended periods of time.

In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a "veteran."  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).  A "veteran" is any 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  Thus, a claimant must establish as a 
threshold matter that he was discharged under conditions 
other than dishonorable.  Id.

Certain offenses act as a bar to entitlement to veterans' 
benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Among those 
offenses is a discharge under other than honorable (OTH) 
conditions issued because of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4).  A discharge due to a 
minor offense is not considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  A discharge under other than honorable 
conditions because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4).  Therefore, such a discharge renders 
a claimant ineligible for veterans' benefits.  38 U.S.C.A. § 
101(2).

However, a discharge under dishonorable conditions will not 
constitute a bar to benefits if the individual was insane at 
the time of the offense causing the discharge.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  Specifically, "if it is 
established to the satisfaction of [VA's] Secretary that, at 
the time of the commission of an offense leading to a 
person's court-martial, discharge or resignation, that person 
was insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, (1) a more or less prolonged deviation from his 
normal method of behavior; or (2) who interferes with the 
peace of society; or (3) who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  
The phrase "due to a disease" applies to all three 
circumstances listed in the regulation.  Zang v. Brown, 8 
Vet. App. 246 (1995)

Minor episodes of disorderly conduct or eccentricity do not 
fall within VA's definition of insanity.  A determination of 
the extent to which someone's behavior must deviate from his 
normal method of behavior is best resolved by adjudicative 
personnel on a case-by-case basis in light of the authorities 
defining the scope of the term insanity.  The phrase 
"interferes with the peace of society" refers to behavior 
which disrupted the legal order of society.  The phrase 
"become antisocial" refers to the development of behavior 
which is hostile or harmful to others in a manner which 
deviates sharply from the social norm and which is not 
attributable to a personality disorder.  The regulatory 
reference to "accepted standards of the community to which 
by birth and education" an individual belonged requires 
consideration of an individual's ethnic and cultural 
background and level of education.  The reference to "social 
customs of the community" in which an individual resides 
requires assessment of an individual's conduct with regard to 
the contemporary values and customs of the community at 
large.  VAOPGCPREC 20-97 (May 22, 1997) (cited at 62 Fed. 
Reg. 63,603 (Dec. 1, 1997)).

The insanity need not have caused the misconduct; it must 
only have existed at the time of the commission of the 
offense leading to the person's discharge.  Struck v. Brown, 
9 Vet. App. 145 (1996).

Where an individual's discharge or release is considered to 
have been issued under dishonorable conditions under the 
provisions of 38 C.F.R. § 3.12, that individual is not 
eligible for VA benefits other than health care and related 
benefits authorized by Chapter 17 of Title 38 of the United 
States Code.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  (The Board notes that the October 2003 decision had 
also addressed an issue of eligibility to health care 
benefits.  However, as noted in the October 2004 Board 
decision that granted reconsideration of the October 2003 
Board decision, the appellant had never appealed any adverse 
determination on such an issue.  Therefore, as noted in the 
Board's October 2004 decision, an issue regarding eligibility 
for VA health care benefits is not before the Board in this 
appeal.  This appeal is limited to the issue of eligibility 
for VA benefits, other than health care and related 
benefits.)

Initially, the Board must address a jurisdictional matter 
involving whether new and material evidence has been received 
in this matter.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  If new and material evidence has not been 
received, the analysis ends, and what the RO's determinations 
in the rating decisions on appeal are not controlling.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Barnett, 83 
F.3d at 1383-84.  Any finding entered when new and material 
evidence has not been submitted "is a legal nullity."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The appellant applied for unemployment compensation benefits 
with the Missouri Division of Employment Security in November 
1974.  That facility requested a VA to make a determination 
regarding the appellant's character of discharge.

In May 1975, the RO determined that the appellant's discharge 
from military service was issued under dishonorable 
conditions.  As a consequence, the appellant did not qualify 
for that benefit or for any other gratuitous benefit under 
laws administered by VA.  That month, the RO sent notice of 
that decision, but the appellant did not appeal in a timely 
fashion.  See 38 U.S.C.A. § 7105 (West 2002).

In September 1988, the appellant filed applications for both 
compensation and pension based on schizophrenia.  

In a February 1989 administrative decision, the RO denied the 
claim.  The RO advised appellant of the character of 
discharge determination and that this determination was a bar 
to VA benefits.  The RO notified him of that decision that 
month, but he did not appeal in a timely fashion.  The RO 
sent notice of this decision to the appellant at his last 
known address of record.  

In June 1997, the appellant filed an application for 
compensation and/or pension.  

The RO has not explicitly addressed whether new and material 
evidence has been submitted to reopen the issue of whether 
the character of the appellant's discharge from service 
constitutes a bar to all VA benefits (other than health care 
and related benefits).  However, the Board now concludes that 
there is ample new and material evidence (including very 
recent VA medical examinations).  38 C.F.R. § 3.156 (a) 
(2000); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  Therefore, the Board can address the case on the 
merits.  A remand to the RO for consideration of the issue of 
new and material evidence would produce no benefit to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to legal requirements does 
not dictate unquestioning, blind adherence in face of 
overwhelming evidence in support of result in a particular 
case; such adherence unnecessarily imposes more burdens on VA 
with no benefit to veteran).  Moreover, there is no prejudice 
to the appellant in reviewing this case on the merits, since 
the RO has already given the appellant notice of the 
applicable laws and regulations involving the merits of the 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Prior to service, the appellant was hospitalized at the 
Western Missouri Mental Health Center from October 1970 to 
May 1971.  The diagnosis was adjustment reaction of 
adolescence with depressed mood.

According to the appellant's DD Form 214, he had active duty 
from March 1973 to October 1974.  However, he had days lost 
(absent without leave or AWOL) from November 1, 1973, to 
December 2, 1973; from March 4, 1974, to March 5, 1974; from 
April 2, 1974, to May 1, 1974; from May 2, 1974, to July 22, 
1974; and from July 25, 1974, to October 28, 1974.  This 
totaled 239 days lost, albeit not continuously.  His service 
personnel records discuss these and other numerous offenses 
in greater detail.    

The appellant underwent an Article 15 Proceeding for 
violation of Article 86, for being Absent Without Leave 
(AWOL) from November 1, 1973, until December 3, 1973.  He was 
given twenty-one days of extra duty, required to forfeit pay 
for two months, and reduced to the grade of Private E-1.  The 
appellant acknowledged his offense and did not appeal his 
punishment.

The appellant underwent another Article 15 Proceeding for 
violation of Article 86, for being AWOL from March 4, 1974, 
until March 5, 1974.  He was placed on seven days restriction 
and given seven extra days of duty.  The appellant 
acknowledged his offense and did not appeal his punishment.

The appellant was convicted by a Special Courts Martial for 
being AWOL from April 2, 1974, until July 16, 1974.  He was 
sentenced to confinement for 100 days, forfeited pay for 
three months, and was reduced to the rank of Private E-1.

According to September 1974 correctional progress notes, he 
was cleared for action at the commander's discretion.

An October 1974 recommendation for discharge indicated that 
the appellant had falsely affirmed his previous civilian 
status at the time of his entry into active duty in March 
1973.  At that time, he had attested by signature that he had 
never been convicted by a civilian court.  In fact, a Federal 
Bureau of Investigations (FBI) document (Record Number 
974049H) indicated that he had been convicted prior to his 
entry into active service.

According to an October 1974 disposition form, the 
appellant's Acting Commander recommended that the appellant 
be discharged from the service as an unfit person for 
frequent incidents of a discreditable nature.  The Acting 
Commander also requested an exception to the policy that 
required counseling and rehabilitation prior to elimination.  
Included with the recommendation was a service record that 
chronologically documented the appellant's discreditable 
acts.  The Resume of Attitude, Conduct, Performance and 
Discreditable Acts of the appellant included the following: 
Article 15 on December 17, 1973 (for being AWOL); Special 
Courts Martial on August 30, 1974 (for being AWOL); RB-7 on 
September 10, 1974 (for stating he wanted a discharge); OR on 
September 17, 1974 (for failure of work call inspection; OR 
on September 17, 1974 (for failure of night inspection); OR 
on September 18, 1974 (for failure of barracks inspection); 
RB-7 on September 18, 1974 (wherein the Team NCOIC 
recommended that the appellant be discharged); OR on 
September 18, 1974 (for failure of work call inspection); OR 
on September 18, 1974 (for failure of night inspection); RB-7 
on September 18, 1974 (wherein the appellant was cleared for 
administrative action); IR on September 19, 1974 (for failure 
of barracks inspection); OR on September 19, 1974 (for 
failure of work call inspection); IR on September 20, 1974 
(for failure of barracks inspection); OR on September 20, 
1974 (for failure of night inspection); IR on September 23, 
1974 (for failure of barracks inspection); OR on September 
23, 1974 (for failure of work call inspection); RB-7 on 
September 24, 1974 (wherein the Team NCOIC recommended that 
the appellant be discharged due to a poor attitude and 
failure of Module B); and RB-7 on September 28, 1974 (wherein 
the Team Commander recommended the appellant for an unfit 
discharge for Frequent Incidents).

In October 1974, a Commanding Officer (Captain) reviewed the 
information pertaining to the appellant.  The Captain 
recommended that the appellant be discharged from the service 
as unfit because of frequent incidents of a discreditable 
nature.  The Captain determined that discharge for 
unsuitability was not appropriate because the appellant's 
behavior was not due to an inability to satisfactorily 
perform within the meaning of suitability.  The Captain noted 
the appellant's offenses; he noted that he had been sent to 
the Brigade to receive correctional training and treatment 
needed to return him to duty as a well-trained soldier with 
improved attitude and motivation.  However, the appellant's 
actions since arrival had precluded accomplishment of the 
objective as evidenced by his resume of resume of behavior, 
attitude, and ability, which the officer included.  The 
Captain commented that the appellant had demonstrated little 
desire for returning to duty despite receiving counseling by 
members of the leadership team and professional staff 
agencies.  Notably, the Captain also opined that the 
appellant possessed the mental and physical ability necessary 
to be an effective soldier, but that his record and his 
failure to react constructively to the rehabilitation program 
indicated that he should not be retained in the service.  The 
Captain concluded that the appellant did not meet the 
criteria for further rehabilitation attempts, and he 
requested that this requirement be waived.

A commanding Lieutenant Colonel concurred with the Captain's 
recommendation for discharge for unfitness because of 
frequent incidents of a discreditable nature. The Lieutenant 
Colonel also concurred with the recommendation that the 
policy requiring counseling and rehabilitation prior to 
elimination be waived and that the appellant be discharged 
for unfitness.  It shows that the appellant was presently 
confined and that his minimum release date was November 21, 
1974.

Consulting counsel advised the appellant of the basis for the 
contemplated separation for unfitness under the provisions of 
Chapter 13, AR 635-200 and of its effects; of the rights 
available to him; and of the effect of any actions taken by 
him in waiving his rights.  The appellant waived 
consideration of his case by a board of officers, as well as 
a personal appearance before a board of officers.  He 
declined to submit a statement on his own behalf, and he 
waived his right to counsel.  The appellant acknowledged that 
he understood that he could be ineligible for many or all 
benefits as a veteran under both Federal and State laws 
because of the issuance of an undesirable discharge under 
conditions other than honorable, and that he could expect to 
encounter substantial prejudice in civilian life.

The appellant's discharge for unfitness was subsequently 
approved and he was discharged under the provisions of 
Chapter 13, AR 635-200.  He was furnished an Undesirable 
Discharge Certificate.  His Report of Separation from Active 
Duty, DD Form 214, describes his character of service as 
under other than honorable conditions.

During this active service, according to the service medical 
records, the appellant was hospitalized in October 1973 due 
to incapacitation caused by improper use of hydrocarbons 
(that is, glue sniffing).  He was referred to the mental 
hygiene clinic for evaluation.  He was released to duty the 
following day with a temporary physical profile.  The 
diagnosis was adjustment problems, which required 
transitional support through the Alcohol and Drug Abuse 
Rehabilitation Program.

On an October 1974 discharge examination, the appellant's 
psychiatric examination was normal.  He specifically 
underwent a mental status examination at that time.  His 
behavior was normal.  He was fully oriented, his mood was 
level, his thinking process was clear, his thought content 
was normal, and his memory was good.  He indicated that he 
had been previously hospitalized for a "Bad Temper" prior 
to active service and that he had received outpatient therapy 
at that time.  Based on the mental status examination, the 
examining physician concluded that the appellant had no 
significant mental illness, that he was mentally responsible, 
that he was able to distinguish right from wrong, that he 
could adhere to the right, and that he had the mental 
capacity to understand and participate in board proceedings.  
In the accompanying medical history report, the appellant 
denied having had a history of hospitalization or treatment 
for mental illness, depression or excessive worry, or nervous 
trouble of any sort.  Later in October 1974, the appellant 
signed a statement indicating that his medical condition had 
not changed since the separation examination from earlier 
that month.

These are the only in-service references to psychiatric 
symptoms or conditions.

Many years after service, the veteran was hospitalized at a 
VA facility in August 1988 for paranoid schizophrenia.  He 
was also diagnosed with substance abuse due to history of 
alcohol and cocaine use.

Records from the Western Missouri Mental Health Center from 
the 1990s reflect treatment for chronic schizophrenia with 
acute exacerbation in July 1990, with additional treatment 
for such episodes, as well as for recurrent paranoid 
schizophrenia from 1992 to 2000.  Additional mental health 
records from a correctional facility where the appellant was 
incarcerated show additional treatment for schizophrenia at 
various points during this period.  Throughout this period, 
he was also seen for various alcohol and cocaine use 
disorders, as well as for antisocial personality disorder.  

The appellant's Global Assessment of Functioning Scale (GAF 
scale) score during a late 1992 hospitalization was 45.  
Although he was admitted with various psychiatric symptoms 
(including suicidal and homicidal ideations, auditory 
hallucinations, paranoid delusions, insomnia, and labile 
mood, he was described as being "psychologically mended."  
Records from that hospitalization also reflect that the 
appellant first had auditory hallucinations when he was 20 
years old and that he had been psychiatrically hospitalized 
at this particular facility.  The GAF scale score in December 
1992 was described as ranging from 30 to 51.  Records from 
December 1992 indicated that the appellant had a history of 
psychosis diagnosed as paranoid schizophrenia with an onset 
in his teens.  During a February 1993 hospitalization, it was 
noted that he had been first hospitalized at the Utah Mental 
Hospital when he was 16 years old.  

On an April 1993 medication assessment at the correctional 
facility, the consulting psychiatrist recommended that the 
appellant be sent to a particular treatment center because of 
the severity of the appellant's condition and his potential 
to decompensate into acute psychotic states with or without 
suicidal behavior.    

In August 1995, the appellant underwent a state mental health 
examination by a psychologist and a certified forensic 
examiner, based on a court request to determine whether he 
suffered from a mental disease or defect, whether he lacked 
capacity to understand criminal proceedings against him or to 
assist in his own defense because of a mental disease or 
defect, and whether a mental disease or defect had rendered 
him incapable of knowing and appreciating the nature, 
quality, wrongfulness of his conduct at the time of a 
particular alleged criminal offense.  The court had also 
requested an opinion as to whether the appellant was 
suffering from a mental illness, mental disorder, or mental 
retardation and whether he was incapacitated.  The examiners 
noted that the appellant had started using illegal drugs when 
he was 16 years old and that he had had over thirty 
psychiatric hospitalizations since 1970.  Apparently, in 
1990, he had been found incompetent to stand trial and not 
responsible at the time of certain criminal offenses, and he 
was psychiatrically hospitalized until early 1991, when he 
then entered psychiatric treatment at a detention facility 
until improvement in April 1991.  The examiners concluded 
that the appellant had a mental disease or defect (paranoid 
schizophrenia) that rendered him unable to understand the 
criminal proceedings against him or to assist in his defense.  
As for the appellant's responsibility at the time of the 
alleged offense, the examiners found that while the appellant 
had certain psychiatric symptoms, witnesses had observed 
goal-oriented, self-serving, and purposeful behavior at the 
time of the alleged offense.  The examiners recommended 
readdressing the appellant's mental status at the time of the 
alleged offense after inpatient psychiatric treatment, when 
he would be mentally fit to proceed.

More recent medical evidence continues to reflect the 
appellant's ongoing psychiatric diagnosis of paranoid type 
schizophrenia, as well as severe substance abuse issues.  For 
instance, on a November 2004 assessment by the Homeless 
Support Project of Truman Behavioral Health Services, the 
appellant's diagnoses included paranoid schizophrenia, with a 
GAF scale score of 40.  The examiner noted that the appellant 
had a significant money management issue, but that this issue 
was mostly related to his substance abuse issues.  

Both older and more recent medical records frequently 
describe the appellant as a bad historian.  

The veteran was psychiatrically hospitalized at a state-run 
mental health hospital from October 1995 to February 1996 for 
further treatment and evaluation, pursuant to a court order 
after he had been initially found to be incompetent to 
proceed to a trial on charges of second degree robbery.  
However, after treatment in the hospital, he was found to be 
competent to stand trial in December 1995.  And in February 
1996, he pled guilty to the charges, and he was imprisoned 
for several years. Notably, at discharge from the hospital, 
he was appropriate for discharge.  His diagnosis was chronic 
paranoid type schizophrenia that was episodic with no inter-
episode residual symptoms.  His GAF scale score was currently 
65, and it had been as low as 60 in the past year.      

In July 2005, the appellant underwent a VA examination.  The 
examining VA psychiatrist reviewed the appellant's extensive 
history of psychiatric symptoms, and she concluded:

Considering [the appellant's] long history of 
treatment for Schizophrenia with multiple 
admissions over the years, family history with his 
father having a reported diagnosis of 
Schizophrenia, inability to function in 
relationships to any degree, an unstable 
dysfunctional family environment and his report of 
auditory hallucinations with onset in his teenage 
years, although he didn't recognize it as such, 
contribute to it being as likely as not that this 
man was experiencing a mental illness when he was 
serving in the military and it is as likely as not 
that his actions of AWOL and not adhering to the 
rules/regulations expected of him, were a result 
of his mental illness.

Subsequently, VA sought a medical opinion to address the 
narrow issue of whether the appellant was insane at the time 
that he committed the acts of misconduct that led to his 
discharge from service.  On the resulting November 2005 VA 
medical opinion, a VA staff psychiatrist "thoroughly 
reviewed" the appellant's claims folder.  The psychiatrist 
cited an October 1974 discharge examination that described 
the appellant as having normal behavior, full orientation, 
level mood, clear though process, normal thought content, and 
good memory.  The psychiatrist also noted a pre-service 
hospitalization (from October 1970 to May 1971) for 
adolescent adjustment reaction with depressed mood.  The 
psychiatrist commented that mental status examination at that 
time showed that the appellant had no significant mental 
illness and that he could distinguish right from wrong.  The 
psychiatrist concluded:  "It is unlikely that the 
[appellant] was insane at the time he committed acts of 
misconduct that led to his undesirable discharge from 
service."   

The Board finds that the appellant's discharge from service 
was due to willful and persistent misconduct that was not a 
minor offense.  The appellant was punished on many occasions 
for numerous instances of extended periods of being AWOL and 
frequent incidents of a discreditable nature.  Indeed, his 
service personnel records indicate that he was dropped from 
the rolls for desertion from April 2, 1974, to July 16, 1974.  
This is the same offense for which he underwent a Special 
Courts-Martial, for which he was confined to the Brigade, and 
which was one of the primary reasons for his discharge.  
Consequently, the Board concludes that his discharge from 
service was under dishonorable conditions due to willful and 
persistent misconduct.

The appellant does not dispute the fact that he committed the 
offenses that led to his discharge.  Indeed, he was punished 
on three occasions for being AWOL.  The first two absences 
were for two-day periods, for which he received Article 15 
punishment; the appellant acknowledged his offense on each 
occasion and did not appeal his punishment.  However, his 
third AWOL (April 2, 1974, to July 16, 1974) resulted in a 
conviction by a Special Courts Martial for which he was 
sentenced to confinement for 100 days.  Again, the service 
personnel records show that his third AWOL was considered to 
be desertion.

As described above, the appellant's service personnel records 
also includes a lengthy Resume of Attitude, Conduct, 
Performance and Discreditable Acts that listed other repeated 
offenses for which he received nonjudicial punishment.  This 
evidence demonstrates that the appellant's repeated AWOLs and 
his repeated offenses were not minor offenses.  Offenses that 
interfere with the performance of military duties are not 
minor offenses.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995); Cropper v. Brown, 6 Vet. App. 450 (1994).  Here, the 
appellant's judicial and nonjudicial punishments on multiple 
occasions for the same offenses clearly interfered with the 
performance of military duties and they do not constitute 
minor offenses.  Indeed, the sheer number of such incidents 
reflects on the extent of the veteran's willful and 
persistent misconduct.  

The appellant's repeated actions demonstrated willful and 
persistent misconduct, for which he was discharged under 
other than honorable conditions.  In fact, all the officers 
who reviewed the appellant's case in service recommended that 
he be discharged from the service as an unfit person for 
frequent incidents of a discreditable nature.  Moreover, the 
Captain who reviewed the information and recommended 
discharge because of the appellant's repeated acts 
specifically determined that discharge for unsuitability was 
not appropriate because the appellant's behavior was not due 
to an inability to satisfactorily perform within the meaning 
of suitability.

Also, notably, an investigation performed pursuant to the 
discharge proceedings revealed that the appellant had falsely 
affirmed his previous civilian status at the time of his 
entry in March 1973.  At that time, he had attested by 
signature that he had never been convicted by a civilian 
court.  However, an FBI document indicated that he had been 
convicted prior to his entry into active service.

Therefore, the Board concludes that the appellant's 
undesirable discharge for unfitness due to repeated AWOLs and 
frequent incidents of a discreditable nature was due to 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).

The appellant argues that no one advised him in service that 
he would not receive post-service benefits based on his time 
served if he accepted the undesirable discharge.  He also 
argues that he did not appear before a board prior to 
discharge and he was told to sign papers in order to be a 
free man.  Finally, he argues that he was told his discharge 
would be upgraded six months following separation.

These arguments have no merit.  In fact, the appellant was 
advised by consulting counsel of the basis for the 
contemplated action to accomplish his separation for 
unfitness and of its effects; of the rights available to him; 
and of the effect of any actions taken by him in waiving his 
rights.  He specifically waived consideration of his case by 
a board of officers, as well as a personal appearance before 
a board of officers.  He also declined to submit a statement 
on his own behalf, and he waived his right to counsel.  He 
acknowledged that he understood that his type of discharge 
could render him ineligible for many or all benefits as a 
veteran under both Federal and State laws and that he could 
expect to encounter substantial prejudice in civilian life.  
His current arguments and statements are inconsistent with 
this evidence.

The appellant also contends that he first heard voices in 
active service and that his acts in service were the result 
of obeying the voices.   In essence, he contends that he was 
insane at the time of the offenses that gave rise to his 
discharge.

However, the service medical records include only one mention 
of incapacitation due to glue sniffing.  Otherwise, there is 
no evidence in any of the service medical records of any 
mental illness, and psychiatric symptoms, or any suggestion 
that the appellant was insane during service or at any point 
when he committed the offenses that were the basis for his 
discharge.  The most significant evidence from the service 
medical records is a psychiatric evaluation conducted at 
separation from service.  Psychiatric examination was normal.  
His behavior was normal.  He was fully oriented, his mood was 
level, his thinking process was clear, his thought content 
was normal, and his memory was good.  Based on the mental 
status examination, the examining physician concluded that 
the appellant had no significant mental illness, that he was 
mentally responsible, that he was able to distinguish right 
from wrong, that he could adhere to the right, and that he 
had the mental capacity to understand and participate in 
board proceedings.  These very specific findings in service 
weigh heavily against any possible argument that the 
appellant was insane when he committed the offenses that led 
to discharge.

In an effort to afford the appellant the highest possible 
degree of assistance, VA obtained an examination in July 2005 
and an opinion in November 2005.  The July 2005 examination 
report is certainly thorough, and it essentially concluded 
that the appellant's actions in service were the result of 
his schizophrenia.  However, the July 2005 VA examination did 
not discuss or consider the specific psychiatric findings 
from service that the appellant had no significant mental 
illness and that he had full mental capacity prior to his 
separation from service.  By contrast, the November 2005 
examination found no evidence of insanity at the time of any 
of the appellant's in-service offenses, and the examining 
psychiatrist considered the October 1974 mental status 
examination.  

Moreover, the July 2005 VA examination does not rise to the 
definition of insanity under the relevant VA regulation.  
Mental illness is not identical to 'insanity.'"  Beck v. 
West, 13 Vet. App. 535, 539 (2000).  Although the July 2005 
examination attributed the appellant's in-service offenses to 
his schizophrenia, it did not conclude that the appellant was 
an insane person at the time of the offenses (1) who had a 
more or less prolonged deviation from his normal method of 
behavior; or (2) who interfered with the peace of society; or 
(3) who had so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resided.  38 C.F.R. § 3.354(a).  

The record certainly includes many post-service treatment 
records (from 1988 onward) reflecting very frequent 
psychiatric hospitalizations, frequent failure to comply with 
prescribed medications, and substance abuse.  Indeed, there 
is even evidence generated in response to a court order in 
criminal proceedings that attempted to determine the 
appellant's competency to stand trial and mental condition at 
the time of certain post-service alleged offenses.  The 
psychiatric evidence in response to the court order did not 
address the appellant's in-service mental state in any way.  
Indeed, except for the July 2005 VA examination and the 
November 2005 VA opinion (which were specifically solicited 
by VA to evaluate the appellant's in-service mental state), 
none of the post-service evidence speaks per se to the 
appellant's condition during service. 

For these reasons, the Board finds that appellant was 
discharged in October 1974 under conditions other than 
honorable, that his actions constituted willful and 
persistent misconduct, that he was not insane during his 
active military service, and that he was not discharged from 
service under other than dishonorable conditions.

Thus, the Board concludes that the character of the 
appellant's discharge is a bar to certain VA benefits (other 
than health care and related benefits).  38 U.S.C.A. §§ 101, 
5303; 38 C.F.R. § 3.12.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The only 
favorable evidence is the July 2005 examination, but it is 
heavily outweighed by the in-service evidence and even the 
vast majority of the post-service evidence.  The Board is 
certainly mindful of the appellant's current psychiatric 
state and his difficulties.  However, based on the evidence 
discussed above, the Board must deny the appeal.


ORDER

The appeal of whether the character of the appellant's 
discharge from service constitutes a bar to all VA benefits 
(other than health care and related benefits) is denied.


______________________________        
______________________________
                 Mark F. Halsey		        Joy A. 
McDonald
             Veterans Law Judge,		      Veterans Law 
Judge,
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


_________________________________
John E. Ormond, Jr.
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0328610	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to certain Department of 
Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active military service from March 1973 to 
October 1974.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the St. Louis, 
Missouri Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The appellant was discharged from active service on October 
29, 1974 for unfitness because of frequent incidents of a 
discreditable nature and given an undesirable discharge under 
conditions other than honorable.  


CONCLUSION OF LAW

The appellant's character of discharge is considered a bar to 
VA benefits, including eligibility for health care under 
Chapter 17 of Title 38, United States Code.  38 U.S.C.A. §§ 
101, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.360 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence shows appellant underwent an Article 15 
Proceeding for violation of Article 86, which was being 
Absent Without Leave (AWOL) from November 1, 1973 until 
December 3, 1973.  He was given twenty-one days of extra 
duty, required to forfeit pay for two months and reduced to 
the grade of Private E-1.  The evidence shows appellant 
acknowledged his offense and did not appeal his punishment.  





The evidence shows appellant underwent an Article 15 
Proceeding for violation of Article 86, which was being AWOL 
from March 4, 1974 until March 6, 1974.  He was placed on 
seven days restriction and given seven extra days of duty.  
The evidence shows appellant acknowledged his offense and did 
not appeal his punishment.  

The evidence shows appellant was convicted by a Special 
Courts Martial for being AWOL from April 2, 1974 until July 
16, 1974.  He was sentenced to confinement for 100 days, 
forfeiture of pay for three months and reduced to the rank of 
Private E-1.  

Correctional Progress Notes dated on September 11, 1974 shows 
he was cleared for action at the commander's discretion.  

A Recommendation for Discharge dated on October 3, 1974 shows 
appellant falsely affirmed his previous civilian status at 
the time of entry on March 29, 1973.  At that time he 
attested by signature that he had never been convicted by a 
civilian court.  

Federal Bureau of Investigations Record Number 974049H showed 
he had been convicted prior to his entry into active service.  

A Disposition Form dated on October 16, 1974 shows that his 
Acting Commander recommended that appellant be discharged 
from the service as an unfit person for frequent incidents of 
a discreditable nature.  

The Acting Commander also requested an exception to the 
policy that required counseling and rehabilitation prior to 
elimination.  Included with the recommendation was a service 
record that documents chronologically the appellant's 
discreditable acts.  


The Resume of Attitude, Conduct, Performance and 
Discreditable Acts of the appellant include the following:  
Article 15 on December 17, 1973 for AWOL; Special Courts 
Martial on August 30, 1974 for being AWOL; RB-7 on September 
10, 1974 for stating he wanted a discharge; OR on September 
17, 1974 for failure of work call inspection; OR on September 
17, 1974 for failure of night inspection; OR on September 18, 
1974 for failure of barracks inspection; RB-7 on September 
18, 1974 wherein the Team NCOIC recommended appellant for 
discharge; OR on September 18, 1974 for failure of work call 
inspection; OR on September 18, 1974 for failure of night 
inspection; RB-7 on September 18, 1974 wherein appellant was 
cleared for administrative action; IR on September 19, 1974 
for failure of barracks inspection; OR on September 19, 1974 
for failure of work call inspection; IR on September 20, 1974 
for failure of barracks inspection; OR on September 20, 1974 
for failure of night inspection; IR on September 23, 1974 for 
failure of barracks inspection; OR on September 23, 1974 for 
failure of work call inspection; RB-7 on September 24, 1974 
wherein the Team NCOIC recommended appellant for discharge 
due to a poor attitude and failure of Module B; and, RB-7 on 
September 28, 1974 wherein the Team Commander recommended 
appellant for an unfit discharge for Frequent Incidents.  

The evidence shows that a Commanding Officer (Captain) 
reviewed the information pertaining to the appellant.  The 
officer recommended that appellant be discharged from the 
service as unfit because of frequent incidents of a 
discreditable nature.  The officer determined that discharge 
for unsuitability was not appropriate because appellant's 
behavior was not due to an inability to satisfactorily 
perform within the meaning of suitability.  The officer noted 
appellant's offenses and that he was sent to the Brigade for 
the purpose of receiving correctional training and treatment 
necessary to return him to duty as a well-trained soldier 
with improved attitude and motivation.  

However, appellant's actions since arrival precluded 
accomplishment of the objective as evidenced by his resume of 
resume of behavior, attitude, and ability, which the officer 
included.  Appellant demonstrated little desire for returning 
to duty despite receiving counseling by members of the 
leadership team and professional staff agencies.  

The officer opined that appellant possessed the mental and 
physical ability necessary to be an effective soldier, but 
his record and his failure to react constructively to the 
rehabilitation program were indicative that he should not be 
retained in the service.  The officer concluded that 
appellant did not meet the criteria for further 
rehabilitation attempts and he requested that this be waived.  

The evidence shows the Commanding Officer (Lieutenant 
Colonel) concurred with this recommendation for discharge for 
unfitness because of frequent incidents of a discreditable 
nature.  The officer also concurred with the recommendation 
that the policy requiring counseling and rehabilitation prior 
to elimination be waived and that appellant be discharged for 
unfitness.  It shows that appellant was confined at that time 
and his minimum release date was November 21, 1974.  

The evidence shows appellant was advised by consulting 
counsel of the basis for the contemplated action to 
accomplish his separation for unfitness under the provisions 
of Chapter 13, AR 635-200 and its effects; of the rights 
available to him; and, the effect of any actions taken by him 
in waiving his rights.  He waived consideration of his case 
by a board of officers as well as a personal appearance 
before a board of officers.  He declined to submit a 
statement on his own behalf and he waived his right to 
counsel.  

Appellant acknowledged that he understood that, as a result 
of issuance of an undesirable discharge under conditions 
other than honorable, he could be ineligible for many or all 
benefits as a veteran under both Federal and State laws and 
that he could expect to encounter substantial prejudice in 
civilian life.  

The evidence shows that appellant's discharge for unfitness 
was subsequently approved and he was discharged under the 
provisions of Chapter 13, AR 635-200.  He was furnished an 
Undesirable Discharge Certificate.  His Report of Separation 
from Active Duty, DD Form 214, lists his character of service 
as under other than honorable conditions.  

The service medical records show appellant was hospitalized 
on October 1, 1973 due to incapacitation caused by improper 
use of hydrocarbons, i.e., glue sniffing.  He was referred to 
the Mental Hygiene clinic for evaluation.  He was released to 
duty the following day with a temporary physical profile.  
The diagnosis was adjustment problems, which required 
transitional support through the Alcohol and Drug Abuse 
Rehabilitation Program.  

The service medical records show underwent a discharge 
medical examination on October 7, 1974 pursuant to the 
provisions of Chapter 14, AR 635-200.  Psychiatric 
examination was normal.  He specifically underwent a mental 
status examination at that time.  His behavior was normal.  
He was fully oriented, his mood level, his thinking process 
clear, his thought content normal and his memory was good.  
The appellant related that he had been previously 
hospitalized for a "Bad Temper" prior to active service and 
received outpatient therapy at that time.  Based on the 
mental status examination the physician concluded that 
appellant had no significant mental illness, that he was 
mentally responsible and that he was able to distinguish 
right from wrong.  In his Report of Medical History appellant 
denied a history of hospitalization or treatment for mental 
illness, depression or excessive worry, or nervous trouble of 
any sort.  

A Statement of Medical Condition, DA Form 3062-R, which was 
signed by the appellant on October 29, 1974, stated that 
there had been no change in his medical condition since the 
medical separation examination.  

The evidence shows appellant applied for unemployment 
compensation benefits with the Missouri Division of 
Employment Security in November 1974.  That facility 
requested a VA to make a determination regarding the 
appellant's character of discharge.  

The RO determined that his discharge from military service on 
October 29, 1974 was issued under dishonorable conditions.  
As a consequence, appellant did not qualify for that benefit 
or for any other gratuitous benefit under laws administered 
by VA.  The RO notified him of that decision by letter dated 
May 19, 1975; he did not appeal.  

Appellant filed applications for both compensation and 
pension in September 1988 based on schizophrenia.  In one 
application he stated that he had received no post-service 
medical treatment until a VA hospitalization in August 1988.  
In the other application he incorrectly referred to the pre-
service hospitalization as having occurred in August 1974.  
The evidence shows it was from October 1970 to May 1971.  

In a February 1989 administrative decision the RO denied the 
claim.  The RO advised appellant of the character of 
discharge determination and that this determination was a bar 
to VA benefits.  The RO notified him of that decision by 
letter dated February 9, 1989; he did not appeal.  

Appellant filed an application for compensation and/or 
pension in June 1997.  His report as to when he was first 
diagnosed with schizophrenia is inconsistent.  The Board also 
notes that he stated he never filed a previous claim for any 
benefit with VA and the record shows this is a false 
statement.  

In September 1997 the RO determined that appellant's 
discharge from military service on October 29, 1974 was not 
issued under conditions other than dishonorable and was a bar 
to VA benefits.  The RO also determined that appellant was 
entitled to health care under Chapter 17 of Title 38, United 
States Code, for any disabilities determined to be service-
connected.  The appellant appealed.  

The post-service medical evidence includes a private 
hospitalization report from the Western Missouri Mental 
Health Center, which was received in August 2003.  It shows 
appellant was hospitalized at that facility from October 1970 
to May 1971.  The final diagnosis was adjustment reaction of 
adolescence with depressed mood.  

The remaining post-service medical evidence is dated from 
1990 through 2003.  They include multiple hospitalizations, 
treatment and evaluations.  The diagnoses include chronic 
schizophrenia, antisocial personality disorder, major 
depressive disorder, schizoaffective disorder and 
polysubstance dependence, namely alcohol and cocaine 
dependence and marijuana abuse.  

In a statement received in September 1998 appellant stated 
that he first began hearing voices during active service.  He 
stated that these voices gave him orders and it was easier to 
comply with these orders, which included going AWOL.  He 
stated he did not appear before a board prior to discharge 
and he was told to sign papers in order to be a free man.  He 
stated that he was not advised that he would not receive 
post-service benefits based on his time served.  He stated he 
was also told his discharge would be upgraded six months 
following separation.  

In his VA Form 9 received in December 1998 appellant 
contended that he had a mental illness that existed prior to 
his enlistment into active service.  He argues that his 
mental illness reoccurred during active service and that it 
increased in severity during that time.  He argues that the 
absences without leave during service were not for extended 
periods of time and he seems to argue that his mental illness 
was the cause of these absences without leave.  


Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 2002); 38 C.F.R. § 3.12(a) (2003).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(18) (West 2002); 38 C.F.R. § 3.12(a) (2003).  

Regulations further provide that a discharge or release for 
certain offenses is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d) (2003).

If a service member is discharged under other than honorable 
conditions due to willful and persistent misconduct, or 
having accepted an undesirable discharge to escape trial by 
general court martial, the individual's discharge or release 
is considered to have been issued under dishonorable 
conditions.  38 C.F.R. §§ 3.12(d)(1), (4) (2003).  

However, a discharge because of a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d).  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2003).  

Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is 
established to the satisfaction of the Secretary that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).

Where an individual's discharge or release is considered to 
have been issued under dishonorable conditions under the 
provisions of 38 C.F.R. § 3.12, that individual is not 
eligible for VA benefits other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 
3.1(d), 3.12(a), 3.360(a) (2003).  

However, in order to be eligible for health care and related 
benefits authorized by Chapter 17 of Title 38 U.S.C.A., the 
disability must have been incurred or aggravated during 
active service in the line of duty.  38 C.F.R. § 3.360(a) 
(2003).  

Eligibility for such health care and related benefits is 
determined by the same criteria used in determinations of 
service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360(c) (2003).  
Specifically, such health care and related benefits may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  
38 C.F.R. § 3.360(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  



In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

Recently, the CAFC issued a decision which purports to 
overturn the CAVC's precedents in Karnas and Holliday.  See 
Kuzma v. Principi,__F.3d__, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  In April 2001, the RO 
notified the veteran of the enactment of the VCAA.  The RO 
notified appellant of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  In the May 2003 
Supplemental Statement of the Case (SSOC) the RO notified 
appellant of the regulatory provisions implementing many of 
the provisions of the VCAA.   

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the appellant.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as appellant has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through the issuance of the 
September 1997 administrative decision, the January 2002 
rating decision, the September 1998 Statement of the Case 
(SOC), the March 2003 Review Officer's decision and the May 
2003, June 2003 and September 2003 (SSOCs), he has been given 
notice of the requirements for character of discharge and 
eligibility for health care services under Chapter 17, Title 
38, United States Code.  The RO also provided appellant with 
the reasons his claim could not be granted based upon the 
evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records 
and the service personnel records.  The appellant does not 
contend that there are additional service medical or 
personnel records that have not been obtained.  



The RO has obtained an August 1988 VA hospitalization report 
and the appellant has submitted private medical records.  

In this case there is no need to obtain any additional 
medical records or provide appellant a VA compensation 
examination.  The medical evidence already of record contains 
an opinion as to whether appellant was insane at the time he 
committed the offenses for which he was discharged from 
active service.  Appellant's character of discharge precludes 
payment of VA monetary benefits and also eligibility for 
health care and related benefits authorized by Chapter 17 of 
Title 38 U.S.C.A., even if the claimed disability were 
service-related.  In this case, the evidence already of 
record pertaining to appellant's character of discharge 
demonstrates that there exists no reasonable possibility that 
any further assistance would aid in substantiating the claim.  
38 U.S.C.A § 5103A (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Character of Discharge

The appellant seeks entitlement to certain VA benefits based 
on his character of discharge.  He essentially contends that 
the circumstances surrounding his discharge under other than 
honorable conditions should not be considered dishonorable 
service.  He contends he had repeated auditory hallucinations 
during active service and this caused him to be AWOL on 
several occasions.  He argues that since he was insane at the 
time he committed the offenses that led to his discharge, his 
character of discharge should not preclude VA benefits.  

The Board finds that the appellant's discharge from service 
was due to willful and persistent misconduct that was not a 
minor offense.  The evidence clearly establishes that his 
undesirable discharge was predicated on unfitness due to 
repeated AWOL's and frequent incidents of a discreditable 
nature.  In fact, his service personnel records list him as 
having been dropped from the rolls for desertion from April 
2, 1974 to July 16, 1974.  This is the same offense for which 
he underwent a Special Courts-Martial, was confined to the 
Brigade and which was one of the primary reasons for his 
discharge.  Consequently, his separation is considered to 
have been under dishonorable conditions for both desertion 
and willful and persistent misconduct or bad conduct.  

The appellant does not dispute the fact that he committed the 
offenses that led to his Undesirable Discharge.  The evidence 
shows appellant was punished on three occasions for being 
AWOL.  The first two AWOL's were for two-day periods for 
which he received Article 15 punishment and appellant 
acknowledged his offense on each occasion and did not appeal 
his punishment.  However, appellant's third AWOL from April 
2, 1974 until July 16, 1974 resulted in a conviction by a 
Special Courts Martial for which he was sentenced to 
confinement for 100 days.  Again, the service personnel 
records show that his third AWOL was considered to be 
desertion.  

The appellant's Resume of Attitude, Conduct, Performance and 
Discreditable Acts also shows other repeated offenses for 
which he received nonjudicial punishment.  They include:  OR 
on September 17, 1974 for failure of work call inspection; OR 
on September 17, 1974 for failure of night inspection; OR on 
September 18, 1974 for failure of barracks inspection; OR on 
September 18, 1974 for failure of work call inspection; OR on 
September 18, 1974 for failure of night inspection; IR on 
September 19, 1974 for failure of barracks inspection; OR on 
September 19, 1974 for failure of work call inspection; IR on 
September 20, 1974 for failure of barracks inspection; OR on 
September 20, 1974 for failure of night inspection; IR on 
September 23, 1974 for failure of barracks inspection; and, 
OR on September 23, 1974 for failure of work call inspection.  
This evidence is highly probative of the issue and 
demonstrates that his repeated AWOL's and his repeated 
offenses cited above were not minor offenses.  
In this regard, the CAVC has held that there is a legitimate 
question as to whether the minor-offense exception can apply 
to a situation involving multiple offenses.  See Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995).  The CAVC also found that 
offenses that are the type that interfere with the 
performance of military duties are not minor offenses.  Id. 
at 448.  In this case, appellant's judicial and nonjudicial 
punishment on multiple occasions for the same offenses 
clearly interfered with the performance of military duties 
and they do not constitute minor offenses.  

The appellant's repeated actions demonstrated willful and 
persistent misconduct, for which he was discharged under 
other than honorable conditions.  In fact, all the officers 
who reviewed appellant's case determined that he be 
discharged from the service as an unfit person for frequent 
incidents of a discreditable nature.  Moreover, the 
Commanding Officer (Captain), who reviewed the information 
and recommended discharge because of his repeated acts, 
specifically determined that discharge for unsuitability was 
not appropriate because appellant's behavior was not due to 
an inability to satisfactorily perform within the meaning of 
suitability.  

The Board also notes that the investigation performed 
pursuant to the discharge proceedings revealed that appellant 
falsely affirmed his previous civilian status at the time of 
entry on March 29, 1973.  At that time he attested by 
signature that he had never been convicted by a civilian 
court.  Federal Bureau of Investigations Record Number 
974049H showed he had been convicted prior to his entry into 
active service.  

Therefore, his undesirable discharge for unfitness due to 
repeated AWOLs and frequent incidents of a discreditable 
nature is considered to have been issued under dishonorable 
conditions and due to willful and persistent misconduct or 
bad conduct.  38 C.F.R. § 3.12(d)(4) (2003).  

Appellant argues he was not advised that he would not receive 
post-service benefits based on his time served if he accepted 
the undesirable discharge.  He argues he did not appear 
before a board prior to discharge and he was told to sign 
papers in order to be a free man.  He also argues he was also 
told his discharge would be upgraded six months following 
separation.  

This argument has no merit based on the evidence of record 
completed by the veteran contemporaneous with his discharge 
proceedings.  The evidence shows appellant was advised by 
consulting counsel of the basis for the contemplated action 
to accomplish his separation for unfitness under the 
provisions of Chapter 13, AR 635-200 and its effects; of the 
rights available to him; and, the effect of any actions taken 
by him in waiving his rights.  He waived consideration of his 
case by a board of officers as well as a personal appearance 
before a board of officers.  He declined to submit a 
statement on his own behalf and he waived his right to 
counsel.  Appellant acknowledged he understood that, as a 
result of issuance of an undesirable discharge under 
conditions other than honorable, he could be ineligible for 
many or all benefits as a veteran under both Federal and 
State laws, and that he could expect to encounter substantial 
prejudice in civilian life.  His current statements are 
entirely inconsistent with this evidence and have little or 
no probative value.  

Appellant also contends that he first began hearing voices 
during active service.  He contends that these voices gave 
him orders and it was easier to comply with these orders, 
which included going AWOL.  He contends he had a mental 
illness that existed prior to his enlistment into active 
service.  He argues that his mental illness reoccurred during 
active service and that it increased in severity during that 
time.  He argues that the AWOL's during service were not for 
extended periods of time and he seems to argue that his 
mental illness was the cause of these AWOL's.  In essence, 
appellant is arguing that he was insane at the time he 
committed the offenses that gave rise to his separation.  

This argument also has no merit based on the evidence of 
record completed at the time contemporaneous with appellant's 
service.  Aside from his hospitalization on October 1, 1973, 
due to incapacitation caused by improper use of hydrocarbons, 
i.e., glue sniffing, appellant did not received treatment for 
or a diagnosis of a psychiatric disorder during active 
service.  In fact he underwent evaluation at the Mental 
Hygiene clinic following this episode and the diagnosis was 
adjustment problems, which required transitional support 
through the Alcohol and Drug Abuse Rehabilitation Program.  

The probative evidence in this case does not show that he was 
insane at the time he went AWOL on three occasions or at the 
time he committed the remaining offenses for which he was 
separated as undesirable.  In fact the service medical 
records show he underwent a discharge medical examination on 
October 7, 1974, pursuant to the provisions of Chapter 14, AR 
635-200.  

Psychiatric examination was normal.  He specifically 
underwent a mental status examination at that time.  His 
behavior was normal.  He was fully oriented, his mood level, 
his thinking process clear, his thought content normal and 
his memory was good.  

Although the appellant related that he had been previously 
hospitalized for a "Bad Temper" prior to active service, 
which is shown as adolescent adjustment reaction with a 
depressed mood in the hospitalization report dated from 
October 1970 to May 1971, the mental status examination 
performed at that time showed the appellant had no 
significant mental illness.  It specifically showed that he 
was mentally responsible and that he was able to distinguish 
right from wrong.  

Also, in his Report of Medical History appellant denied a 
history of hospitalization or treatment for mental illness, 
depression or excessive worry, or nervous trouble of any 
sort.  Moreover, in a Statement of Medical Condition, DA Form 
3062-R, which was signed by the appellant on October 29, 
1974, he stated that there had been no change in his medical 
condition since the medical separation examination.  Had he 
been hearing voices compelling him to go AWOL on three 
separate occasions, he certainly had ample opportunity to 
relate this at the time of the events in question, but he did 
not do so.  

This issue is medical in nature and requires a competent 
medical opinion.  While, as a lay witness he is competent to 
relate observable symptoms during service, he is not 
competent to render a competent medical opinion that he was 
insane at that time.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  




The only medical evidence addressing this issue is the 
opinion contained in the separation medical examination.  The 
physician determined that the appellant had no significant 
mental illness at that time.  He specifically showed that the 
appellant was mentally responsible, and that he was able to 
distinguish right from wrong.  

The above medical opinion and findings constitute the 
probative evidence in this case on the issue of whether 
appellant was insane at the time he committed the offenses 
during service for which he was separated.  

The Board cannot substitute its own medical opinion for those 
of qualified medical professionals.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (CAVC held that the Board may not 
rely on its own unsubstantiated medical conclusions).  

This evidence shows that the appellant did not exhibit a more 
or less prolonged deviation from his normal method of 
behavior; or interfered with the peace of society; or had so 
departed from the accepted standards of the community to 
which by birth and education he belonged as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resided.  38 C.F.R. § 3.354(a). 

For these reasons, the Board finds that appellant was 
discharged in October 1974 under conditions other than 
honorable, that his actions constituted willful and 
persistent misconduct, that he was not insane during his 
active military service, and that his discharge was issued 
under dishonorable conditions.  

The Board concludes that the character of the appellant's 
discharge is considered a bar to certain VA benefits.  38 
U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 C.F.R. § 3.12 
(2002).



Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Eligibility for Health Care

The appellant seeks entitlement to VA health care for 
psychiatric impairment under the provisions of Chapter 17 of 
Title 38, United States Code.  

In this case, the Board has determined that appellant's 
discharge under other than honorable conditions was issued 
because of persistent and willful misconduct and is therefore 
considered to have been issued under dishonorable conditions.  

Eligibility for health care and related benefits is 
authorized by Chapter 17 of Title 38, United States Code, 
only when there is no character of discharge bar.  38 C.F.R. 
§ 3.360(c).  Specifically, such health care and related 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars listed in 38 C.F.R. 
§ 3.12(c) applies.  38 C.F.R. § 3.360(b) (2003).  

Since appellant's period of service was terminated by a bad 
conduct discharge, the laws and regulations pertaining health 
care and related benefits authorized by Chapter 17 of Title 
38, United States Code, do not permit such health care.  In 
a case such as this, the law, and not the evidence, is 
dispositive of the claim.  Sabonis  v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to certain VA benefits; the appeal 
is denied.

The claim for eligibility for health care under Chapter 17 of 
Title 38, United States Code, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



